United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1756
                                   ___________

Marlin E. Jones,                        *
                                        *
             Appellant,                 * Appeal from the United States
                                        * District Court for the
      v.                                * District of Nebraska.
                                        *
Jonathan J. Blum,                       * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: August 6, 2010
                                Filed: September 3, 2010
                                 ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

       Marlin E. Jones appeals the district court’s1 order dismissing his defamation
action without prejudice for lack of subject matter jurisdiction. Upon de novo review,
see Advance Am. Servicing of Ark., Inc. v. McGinnis, 526 F.3d 1170, 1173 (8th Cir.
2008), we agree with the district court that dismissal was proper because Jones failed
to satisfy his burden of proving that the amount in controversy exceeded $75,000,
after the court challenged the validity of the amount alleged, see 28 U.S.C.
§ 1332(a)(1); Missouri ex rel. Pemiscot County v. W. Sur. Co., 51 F.3d 170, 173 (8th

      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
Cir. 1995) (if opposing party or court questions whether alleged amount in
controversy is legitimate, then party invoking federal diversity jurisdiction bears
burden of establishing requisite amount by preponderance of evidence). Accordingly,
we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                        -2-